Judgment insofar as it imposes sentence unanimously reversed, on the law, and matter remitted to Erie Supreme Court for resentencing in accordance with the following memorandum: The matter is remitted solely for the purpose of resentencing after the court complies with GPL 380.50. (See People V. \Herndon, 41 A D 2d 698.) We have considered appellant’s contention that his plea was not voluntarily and knowingly made and find no error in that respect. (Appeal from judgment of Supreme Court, Erie County, convicting defendant of burglary, third degree.) Present — Marsh, P. J., Witmer, Moule, Simons and Del Veechio, JJ.